Citation Nr: 1233369	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability manifested by hematuria.  

4.  Entitlement to an initial rating in excess of 20 percent for lumbar strain with a herniated nucleus pulposus at L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1998.  His primary military occupational specialty was as an Aviation Firefighting and Rescue Specialist. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in December 2008 and April and December 2009.  

In April 2012, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  

The issues of entitlement to service connection for a hearing loss disability; a disorder, manifested by hematuria; and an increased rating for low back disability require additional development and are addressed in the REMAND portion of the decision below.

During his April 2012 hearing, the Veteran raised contentions to the effect that service connection was warranted for erectile dysfunction, secondary to his service-connected low back disorder.  A review of the evidence also suggests that the Veteran seeks service connection for urinary incontinence secondary to his service connected low back disorder.  Neither of those claims has been certified to the Board on appeal nor has either been developed for appellate purposes.  Therefore, the Board has no jurisdiction over either claim, and neither will be considered below.  38 U.S.C.A. § 7104(a) (West 1991 and Supp. 2011); 38 C.F.R. § 20.101 (2011).  They are, however, referred to the RO for appropriate action.


FINDING OF FACT

Tinnitus is due to acoustic trauma sustained during the Veteran's lengthy military career as an Aircraft Firefighting and Rescue Specialist.  


CONCLUSION OF LAW

Tinnitus is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  In any event, given the disposition of the tinnitus claim below, any deficiency in VA's duty to notify or assist the Veteran as to that claim is harmless.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38C.F.R. § 3.303(d).  

During his April 2012 hearing, the Veteran testified that his tinnitus was the result of a head injury, when he slipped and fell in the shower in service.  He also reported acoustic trauma during his military career as an Aircraft Firefighting and Rescue Specialist.  Indeed, he stated that he had experienced a muffled ringing in his ears since his retirement from service.  Therefore, he maintained that service connection for tinnitus was warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, to that extent, the appeal will be granted.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to testify that his tinnitus started in service and that it has been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, he is, generally, not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability. 38 C.F.R. § 3.159(a).  Therefore, his opinion, without more, is not dispositive, unless the particular disorder at issue are ones which are amenable to lay expertise. 38 C.F.R. § 3.159(a). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).
In this case, the evidence is negative for any complaints or clinical findings of tinnitus in service.  Such a disorder was not manifested until a November 2009 VA audiologic examination.  The examiner opined that the lack of complaints or clinical findings in service made it less likely than not that the Veteran's tinnitus was the result of or caused by such service.  However, the Veteran is competent to report that he began to experience ringing in his ears in service.  He is further competent to report that such ringing has been present since his retirement from service.  As he was an Aircraft Firefighting and Rescue Specialist for more than 20 years in service, it is entirely reasonable to believe that he experienced episodes of acoustic trauma during that time.  Therefore, the Board is of the opinion that the Veteran's testimony at his April 2012 hearing provides a basis for service connection for tinnitus.  Indeed, when weighed and evaluated against the other evidence of record, it provides an approximate balance of evidence both for and against the claim that his tinnitus had its onset in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted on that basis.  To that extent, the appeal is allowed.

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seek service connection for a hearing loss disability and for a disorder, manifested by hematuria.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

As noted above, the Veteran had acoustic trauma in service in association with his duties as an Aircraft Firefighting and Rescue Specialist.  Although the majority of his audiometric examinations revealed that his bilateral hearing acuity was within normal limits set by VA, two tests performed in March 1998 were well above those limits.  On March 30, 1998, audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
75
LEFT
70
65
70
65
65

The next day, audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
55
70
LEFT
55
60
60
60
60

Speech audiometry was not performed on either occasion.  

During treatment on April 1, 1998, it was noted that the Veteran had sustained a significant threshold shift but that he had experienced no acoustic trauma.  He reported that other people had told him that he turned up the television volume too loud.  He also acknowledged having trouble hearing soft voices.  On examination, he had difficulty hearing whispered numbers, but otherwise, there were no head, ear, eye, nose, or throat abnormalities.  

In view of the abnormal results, the Veteran's hearing acuity was retested approximately one week later.  At that time, the following results were obtained:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
10
5
10
10
15

During his April 2012 hearing, the Veteran testified that he continued to have problems hearing after service.  

In October 2008,VA audiometric testing revealed the following puretone thresholds on each occasion:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
15
15
15
25
30

In October 2009, the Veteran was retested by VA.  The following results were obtained:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
20
LEFT
20
15
20
25
30

While not abnormal by VA criteria, the recent audiometric findings show that the Veteran's hearing acuity was worse than it was in service, except for the two examinations in March 1998.  Moreover, he has testified that since his most recent VA examination, his hearing acuity has continued to deteriorate.  

In light of the foregoing scenario, and inasmuch as the Veteran had acoustic trauma in service, an additional hearing test is warranted.  See Palczewski v. Nicholson, 21 Vet. App 174 (2007).

With respect to the Veteran's claim concerning hematuria, reports of laboratory testing in service, dated in June 1982, April 1983, September 1986, August 1995, and April 1998, disclose that on many occasions in service, the Veteran was found to have elevated blood levels in his urine.  VA laboratory testing in January and September 2009 showed that he had a moderate amount of blood in his urine.  However, laboratory test results, in and of themselves, are not disabilities.  See, e.g., Schedule for Rating Disabilities; Endocrine System Disabilities 61 Fed. Reg. 20440, 20445 (1996).  To date, the Veteran has not been examined by VA to determine the nature and etiology of any current disorder, manifested hematuria.  However, in view of the findings in and since service, such an examination is warranted.  

Finally, the Veteran seeks an initial rating in excess of 20 percent for his service-connected lumbar strain and herniated nucleus pulposus at L5-S1.  

During his April 2012 hearing before the undersigned, the Veteran testified that his service-connected low back disability had gotten worse and that his initial 20 percent rating did not adequately reflect the level of impairment caused by that disorder.  He stated that his wife was ill and that his back disorder impaired his ability to care for her.  In this regard, he reported that he was unable to lift more than 25 or 30 pounds or to perform many household chores.  

In March 2009, the Veteran was last examined by VA to determine the extent disability due to his service-connected lumbar spine disorder.  

When a veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526   (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also VAOPGCPREC 11-95.  

In light of the foregoing, additional development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for the following actions:

1.  Schedule the Veteran for an audiologic examination to determine the nature and etiology of any hearing disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

The examiner must identify and set forth the manifestations of each hearing disorder found to be present.  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any hearing disorder is etiologically related to service, including to any acoustic trauma experienced therein.  In so opining, the examiner must provide a full rationale for his or her opinion
.
2.  Schedule the Veteran for a genitourinary examination to determine the nature and etiology of any disorder manifested by hematuria found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

The examiner must identify and set forth the manifestations of each genitourinary disorder found to be present.  In particular, he or she must state whether or not the Veteran has a chronic, identifiable disorder manifested by hematuria.  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's genitourinary disorder, manifested by hematuria is etiologically related to service.  In so opining, the examiner must state how and why he or she reached the decision they did.

3.  Schedule the Veteran for orthopedic and neurologic examinations to determine the nature and extent of impairment attributable to his service-connected lumbar strain and herniated nucleus pulposus at L5-S1.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiners for review in conjunction with each examination.

The examiners must report the following:

The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

(Note:  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

Whether there is a vertebral body fracture with loss of 50 percent or more of the height;

Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

The total duration of incapacitating episodes over the past 12 months, e.g. a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks; 
(Note: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.) 

Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

Whether there is weakened movement, excess fatigability, and/or incoordination; 

The effects of the service-connected lumbar strain and herniated nucleus pulposus at L5-S1 on the Veteran's ordinary activity.  

4.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issues remaining on appeal.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


